Citation Nr: 0925484	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-28 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from July 1943 to December 1945 
and from January 1951 to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he had acoustic trauma in service.  
Specifically, he asserts that while serving onboard the USNS 
Haan for three months he was consistently exposed to loud 
noise from the engine room.  He states that he has 
experienced hearing loss and tinnitus since service 
discharge.  Hearing evaluations in service were negative for 
hearing loss and/or tinnitus.  However, service personnel 
records show that the Veteran had temporary additional duty 
onboard the USNH Haan from June 1951 to September 1951.  

The claims folder reflects current diagnoses of hearing loss.  
It is not clear from the medical evidence whether the Veteran 
has a medical diagnosis of tinnitus.  However, he is 
competent to state that he has tinnitus.  Additionally, the 
Veteran has also indicated that as a physician he tested 
himself with an audiometer and noted worsening bilateral high 
frequency hearing loss.  The Veteran, as a layperson and 
physician, is competent to state that he experienced hearing 
loss and tinnitus in service and continued to have 
symptomatology after service associated with his 
disabilities.  In a July 2008 letter, M.H. Widick, M.D. noted 
that with the Veteran's report of noise exposure during 
service, onset of hearing loss shortly thereafter, and a 
negative family history of early onset of hearing loss, in 
combination with current findings of audiometric studies, 
hearing loss was very likely aggravated if not completely 
caused by the military noise exposure.  Therefore, the 
Veteran should be afforded an examination to determine the 
nature and etiology of his current hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.   Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current hearing loss and 
tinnitus.  The claims file, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that current 
hearing loss and/or tinnitus had its onset 
during service or is related to service, 
to include in-service noise exposure.  The 
examiner should address Dr. Widick's 
opinion and acknowledge the Veteran's 
complaints of continuity of symptomatology 
since service.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

2.  Then, readjudicate the Veteran's 
claims.  If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

